ORDER
|¶ The Office of Disciplinary Counsel (“ODC”) has filed formal charges against respondent alleging that she committed serious attorney misconduct, including a pattern of accepting advanced fees in connection with her representation of clients but then failing to communicate with them, failing to complete the necessary work to bring their legal matters to a conclusion; and failing to refund the unearned fees. Respondent now seeks to permanently resign from the practice of law in lieu of discipline. . The- Office of Disciplinary Counsel (“ODC”) has concurred in respondent’s petition.
' Having considered the Petition for Permanent Resignation from the Practice of Law filed by Twilia A. Andrews, Louisiana Bar Roll number 27767, and the concurrence thereto filed by the ODC,
IT IS ORDERED that the request of Twilia A. Andrews for permanent resignation in lieu of discipline be and is hereby granted, pursuant to Supreme Court Rule XIX, § 20.1 and Rule 5.5 of the Rules of Professional Conduct.
IT IS FURTHER ORDERED that Twi-lia A. Andrews shall be permanently prohibited from practicing law in Louisiana or in any other jurisdiction in which she is *41admitted to the practice of law; shall be permanently prohibited from seeking readmission to the practice of law in this state or in any other jurisdiction in which she is admitted; and shall be permanently prohibited from seeking admission to the practice of law in any jurisdiction.
NEW ORLEANS, LOUISIANA, this _ day of -, 2015.
FOR THE COURT: . ■ ■
/s/ " ' '
/s/ Justice, Supreme Court of Louisiana